                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

EDMUND ZAGORSKI,                                )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )       Case No. 3:18-cv-01205
                                                )
BILL HASLAM, et al.,                            )       JUDGE TRAUGER
                                                )
       Defendants                               )

                                            ORDER

       On October 26, 2018, the court granted the plaintiff authorization to proceed in this case

in forma pauperis and dismissed sua sponte two of the three counts of his Complaint. (Doc. No.

8.) The plaintiff now moves the court to enter judgment on the dismissed counts to enable him

to take an immediate appeal of their dismissal before his execution, which is scheduled for

Thursday, November 1, 2018. (Doc. No. 16.)

       Rule 54 of the Federal Rules of Civil Procedure provides that:

       When an action presents more than one claim for relief . . . the court may direct
       entry of a final judgment as to one or more, but fewer than all, claims or parties
       only if the court expressly determines that there is no just reason for delay.
       Otherwise, any order or other decision, however designated, that adjudicates
       fewer than all the claims . . . does not end the action as to any of the claims or
       parties and may be revised at any time before the entry of a judgment adjudicating
       all the claims[.]

Fed. R. Civ. P. 54(b).

       The court finds in this matter that there is no reason to delay entry of judgment and

appeal regarding the dismissal of Counts I and II of the plaintiff’s Complaint, and that immediate

appeal is otherwise warranted. See Rule 54(b); 28 U.S.C. § 1292(b). Accordingly, the plaintiff’s

motion (Doc. No. 16) is GRANTED, and the Clerk of Court is DIRECTED to enter final




     Case 3:18-cv-01205 Document 17 Filed 10/30/18 Page 1 of 2 PageID #: 600
judgment with regard to Count I and Count II of the plaintiff’s Complaint. Count III remains

pending before this court.

       It is so ORDERED.

       ENTER this 30th day of October 2018.




                                               _________________________________
                                               Aleta A. Trauger
                                               United States District Judge




                                              -2-

    Case 3:18-cv-01205 Document 17 Filed 10/30/18 Page 2 of 2 PageID #: 601
